RITA W. GRUBER, Judge, concurring. I agree with the majority that the trial court erred by allowing Dr. Deyoub to testify during the State’s ease-in-chief about the inculpatory statements Porta made to him during the competency examination. I would, |14however, analyze this error under Porta’s fourth and fifth sub-points: that the court erred in failing to find Porta’s statements privileged and that the court’s abuse of discretion in admitting them rose above the threshold for harmless error. First, I would find that Porta’s statements to Dr. Deyoub were inadmissible because they were used for a purpose other than that of the originally ordered examination. They did not fall within the exception of Arkansas Rule of Evidence 503(d)(2) because they were not introduced for the purpose of determining Porta’s mental condition. Nor were they introduced for purposes of impeachment in the guilt phase, as was the situation in Hinzman v. State, 53 Ark.App. 256, 922 S.W.2d 725 (1996), and Randleman v. State, 310 Ark. 411, 837 S.W.2d 449 (1992). Porta thus had the right to prevent the disclosure of these privileged statements in the guilt phase of his trial. Second, I am unable to find harmless error in this case. The prosecutor deliberately solicited the inculpatory statements as proof of guilt and then focused in closing arguments on the credibility of Dr. Deyoub, bolstering the testimony of witnesses whose motives the jury might otherwise have questioned more seriously. As recounted in the majority’s opinion, Dr. Deyoub testified that Porta said he was in the car when it was stopped, the “stuff’ in the trunk was his, and he had told the car’s other two occupants that he would take responsibility. These two occupants, who became Porta’s codefendants, also testified in the case-in-chief, identifying letters allegedly written to them by Porta. The letters were admitted into evidence through their testimony. 11fiPorta’s half-brother testified that he was HIV positive, had mental problems, and was under the influence of his medicines at the time of his testimony. He testified that he had never been arrested prior to this case, that he received three years’ probation for conspiracy to possess drug paraphernalia with intent to manufacture methamphetamine, that he did not tell police he had nothing to do with the lab, and that he and Porta had recently become reacquainted after a long estrangement. The letter introduced into evidence through his testimony includes these statements: Hey brother what’s up yeah I know it sucks. Sorry about all the bullshit. Check this out. I’m tryin’ to take all these charges so you and James don’t get any prison time.... I wrote my attorney gave him my statement which said you and James was not aware of what was in the trunk ... So brother I also told them I’d testify ... on /all behalf.... I told you I’d take blame for any trouble and I’ll hold to my word. The letter was handwritten and signed “Scott Porta.” The witness testified that he gave the prosecutor the letter only a week before trial. James Redding testified that he had nothing to do with the meth lab and had been riding in the car only a few blocks before it was pulled over by police. He said that all three of the car’s occupants were taken to jail and separated, but he was able to talk to Porta through a cell door and ask him to tell Redding’s parole officer that Redding had nothing to do with the incident. Redding testified that Porta agreed to write a statement for the parole officer; that Porta slipped the statement underneath the door within an hour, dated and signed; and that Redding showed it to his parole officer the next morning |1fiand later gave it to his attorney. Redding identified a photocopy of the handwritten letter, which reads, I Rodney Scott Porta testify that James Redding and Stephen Porta were not aware of my belongings in the trunk of my car in which I was said to have been driving the night of our arrest for the charges placed us again on 12/18/ of '10. Sorry for your inconvenience. The letter is dated December 27, 2010, and signed “Rodney S. Porta.” Redding testified that he stayed in jail and was sent to prison for violating his parole by associating with a known felon. He testified that he pleaded guilty to conspiracy to obtain paraphernalia, and he admitted having numerous charges for theft over the years. In closing arguments, the prosecutor argued that the State had proved that Porta constructively possessed items in the trunk of the car. The prosecutor specifically referred to the two letters and the testimony of Dr. Deyoub, “who doesn’t have a bone in this fight at all” and was not an investigator for the State. The prosecutor further argued, He’s just there to do a mental exam, and he doesn’t care one way or not if he’s guilty or not and doesn’t care what statements that he makes, if he makes any statements; he just writes them down. And the statements, that Rodney gave Dr. Deyoub, corroborate this, and corroborate his guilt, his possession of these items. Defense counsel responded in his closing argument that the State was “trying desperately to scrub clean two terrible witnesses” who had been “trotted out to this court to convict my client.” He questioned the ability of the two witnesses — one of whom had been estranged from Porta for years — to identify the handwriting and questioned their motivation in testifying for the State. 117Much of the prosecutor’s rebuttal argument focused on the two letters and Dr. Deyoub’s testimony that Porta said the items in the trunk belonged to him rather than the other two men. These remarks again focused on Dr. Deyoub’s credibility: Dr. Deyoub could care less what he says. He’s there to evaluate him; to see if he’s — has a mental disease or defect, and if he’s competent for court. He doesn’t care what — these monumental moments.... He’s there just to take down statements, and give his evaluation, and give his opinion as to his competency. The prosecutor also argued that Porta “corroborated those letters when he talked to Dr. Deyoub and said, I already told the other two, I’m taking responsibility for what’s in the trunk of the car ‘cause the stuff in the trunk belonged to me.” Summarizing the circumstantial evidence of guilt, the prosecutor reminded the jury of “this defendant’s own words; Deyoub; and in those letters, that it’s mine; the meth lab is mine.” Even when a circuit court errs in admitting evidence, the appellate court will affirm the conviction and deem the error harmless if there is overwhelming evidence of guilt and the error is slight. Eastin v. State, 370 Ark. 10, 257 S.W.3d 58 (2007). In the present case, the prosecutor’s closing argument focused on Porta’s privileged, inculpatory statement to Dr. Dey-oub to bolster the credibility of Porta’s purported statements in the letters and of the witnesses arrested with him who denied owning the items in the car’s trunk. I am unable to conclude that the error in admitting the statements is slight and that other evidence of guilt is overwhelming. I therefore concur in the majority’s decision to reverse and remand this case to the trial court.